                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    LA MOJARRA LOCA, INC.,                                 Case No. 2:19-CV-725 JCM (CWH)
                 8                                           Plaintiff(s),                      ORDER
                 9           v.
               10     WELLS FARGO MERCHANT
                      SERVICES LLC, et al.,
               11
                                                          Defendant(s).
               12
               13
                             Presently before the court is defendants First Data Merchant Services Corporation; Wells
               14
                      Fargo & Co.; Wells Fargo Bank, N.A.; and Wells Fargo Merchant Services LLC’s motion to
               15
                      dismiss or alternatively transfer venue.      (ECF No. 3).1       Plaintiff La Mojarra Loca, Inc.
               16
                      (“plaintiff”) filed a response (ECF No. 11), to which defendants replied (ECF No. 14).
               17
                      I.     Background
               18
                             The instant action arises from a contractual dispute between the parties. Plaintiff and two
               19
                      defendants—Wells Fargo Bank, N.A. and Wells Fargo Merchant Services LLC—entered into a
               20
                      standard form agreement whereby the two defendants would perform merchant services for
               21
                      plaintiff’s restaurant. (ECF No. 1-1 at 6). The two defendants “were to provide debit and credit
               22
                      card transaction services to facilitate payments from [plaintiff’s] customers to [plaintiff]. In turn,
               23
                      [d]efendants would charge [plaintiff] fees for its processing service.” Id. Plaintiff is suing
               24
                      defendants for breach of contract and unjust enrichment, alleging that defendants failed to
               25
                      transfer $620,000 from debit and credit card transactions to its bank account. Id.
               26
               27
               28            The pagination of defendants’ motion does not match the pagination assigned by the
                             1

                      CM/ECF system. The court will refer to the pagination assigned by the CM/ECF system.
James C. Mahan
U.S. District Judge
                1             The agreement contained two provisions relevant to the resolution of the instant motion.
                2     First, the agreement provided that, “[i]f [plaintiff] believe[d] any adjustments should be made
                3     with respect to [its] [s]ettlement [a]ccount, [it] must notify [defendants] in writing within 45 days
                4     after any debit or credit is or should have been effected.” (ECF No. 3-3 at 19). The agreement
                5     also contained a cap on defendants’ liability as follows:
                6                    NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
                                     TO THE CONTRARY . . . [DEFENDANTS’] CUMULATIVE
                7                    LIABILITY FOR ALL LOSSES, CLAIMS, SUITS,
                                     CONTROVERSIES, BREACHES OR DAMAGES FOR ANY
                8                    CAUSE WHATSOEVER (INCLUDING, BUT NOT LIMITED
                                     TO, THOSE ARISING OUT OF OR RELATED TO THIS
                9                    AGREEMENT) AND REGARDLESS OF THE FORM OF
                                     ACTION OR LEGAL THEORY SHALL NOT EXCEED, (I)
              10                     $50,000; OR (II) THE AMOUNT OF FEES RECEIVED BY
                                     [DEFENDANTS] PURSUANT TO THE AGREEMENT FOR
              11                     SERVICES     PERFORMED   IN   THE   IMMEDIATELY
                                     PRECEDING 12 MONTHS, WHICHEVER IS LESS.
              12
              13      Id. at 20.
              14      II.     Legal Standard
              15              A court may dismiss a plaintiff’s complaint for “failure to state a claim upon which relief
              16      can be granted.” Fed. R. Civ. P. 12(b)(6). A properly pled complaint must provide “[a] short
              17      and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.
              18      8(a)(2); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While Rule 8 does not
              19      require detailed factual allegations, it demands “more than labels and conclusions” or a
              20      “formulaic recitation of the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678
              21      (2009) (citation omitted).
              22              “Factual allegations must be enough to rise above the speculative level.” Twombly, 550
              23      U.S. at 555. Thus, to survive a motion to dismiss, a complaint must contain sufficient factual
              24      matter to “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (citation
              25      omitted).
              26              In Iqbal, the Supreme Court clarified the two-step approach district courts are to apply
              27      when considering motions to dismiss. First, the court must accept as true all well-pled factual
              28      allegations in the complaint; however, legal conclusions are not entitled to the assumption of

James C. Mahan
U.S. District Judge                                                   -2-
                1     truth. Id. at 678-79. Mere recitals of the elements of a cause of action, supported only by
                2     conclusory statements, do not suffice. Id.
                3                Second, the court must consider whether the factual allegations in the complaint allege a
                4     plausible claim for relief. Id. at 679. A claim is facially plausible when plaintiff’s complaint
                5     alleges facts that allow the court to draw a reasonable inference that defendant is liable for the
                6     alleged misconduct. Id. at 678.
                7                Where the complaint does not permit the court to infer more than the mere possibility of
                8     misconduct, the complaint has “alleged—but it has not shown—that the pleader is entitled to
                9     relief.”     Id. at 679.   When the allegations in a complaint have not crossed the line from
              10      conceivable to plausible, plaintiff’s claim must be dismissed. Twombly, 550 U.S. at 570.
              11                 The Ninth Circuit addressed post-Iqbal pleading standards in Starr v. Baca, 652 F.3d
              12      1202, 1216 (9th Cir. 2011). The Starr court held,
              13                        First, to be entitled to the presumption of truth, allegations in a
                                        complaint or counterclaim may not simply recite the elements of a
              14                        cause of action, but must contain sufficient allegations of
                                        underlying facts to give fair notice and to enable the opposing
              15                        party to defend itself effectively. Second, the factual allegations
                                        that are taken as true must plausibly suggest an entitlement to
              16                        relief, such that it is not unfair to require the opposing party to be
                                        subjected to the expense of discovery and continued litigation.
              17
              18      Id.
              19      III.       Discussion
              20                 As an initial matter, plaintiff does not dispute several facets of defendants’ motion to
              21      dismiss. “The failure of an opposing party to file points and authorities in response to any
              22      motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a
              23      consent to the granting of the motion.” LR 7-2(d). Defendants correctly note that LR 7-2(d)
              24      applies when a party fails to address a portion of the moving party’s motion. (ECF No. 14 at 9
              25      (citing Moore v. Ditech Fin., LLC, No. 2:16-CV-1602-APG-GWF, 2017 WL 2464437, at *2 (D.
              26      Nev. June 7, 2017), aff’d, 710 F. App’x 312 (9th Cir. 2018)).
              27                 Plaintiff does not dispute defendants’ argument that Wells Fargo & Co. and First Data
              28      Merchant Services Corporation should be dismissed as defendants. (See generally ECF No. 11).

James C. Mahan
U.S. District Judge                                                     -3-
                1     Plaintiff tacitly concedes that its unjust enrichment claim should be dismissed. Id. Finally,
                2     plaintiff does not address defendants’ alternative request to transfer the instant action to the
                3     United States District Court for the Eastern District of New York in accordance with the choice-
                4     of-venue provision in the parties’ agreement. Id.; (see also ECF No. 3-3 at 30).
                5             Accordingly, the court grants plaintiff’s motion as to those arguments, dismisses the
                6     unjust enrichment claim against all defendants, and dismisses Wells Fargo & Co. and First Data
                7     Merchant Services Corporation.         Before transferring this action, the court must determine
                8     whether there is an action to transfer. Thus, the court considers plaintiff’s breach of contract
                9     claim against the remaining defendants, Wells Fargo Merchant Services, LLC, and Wells Fargo
              10      Bank, N.A.
              11              Defendants move to dismiss plaintiff’s breach of contract claim, arguing that plaintiff
              12      failed to perform in accordance with the contract. (ECF No. 3 at 8–9). Defendants argue—and
              13      plaintiff does not dispute—that plaintiff was required “to notify [defendants] of any dispute
              14      related to any lack of funding or necessary adjustment ‘within 45 days after any debit or credit is
              15      or should have been effected.’”2 Id. at 9 (quoting ECF No. 3-3 at 19)). Defendants also argue
              16      that a provision in the parties’ contract limits their liability to $50,000. Id. at 7, 9.
              17              In response, plaintiff contends that the 45-day notice requirement and the $50,000
              18      liability cap are procedurally and substantively unconscionable. (ECF No. 11 at 7–12). Plaintiff
              19      argues that the court should not dismiss the breach of contract claim for its failure to comply
              20      with unconscionable provisions of the agreement. Id.
              21              The parties’ agreement includes a choice-of-law clause that requires the court to apply
              22      New York law. (ECF Nos. 3 at 7; 3-3 at 30). Under New York law, the court determines the
              23      unconscionability of a contract or clause as a matter of law. Master Lease Corp. v. Manhattan
              24      Limousine, Ltd., 177 A.D.2d 85, 87, 580 N.Y.S.2d 952 (1992) (citing State v. Wolowitz, 96
              25      A.D.2d 47, 69, 468 N.Y.S.2d 131 (1983)) (emphasis added).
              26
              27              2
                                Defendant further argues that “to the extent [p]laintiff’s claims survive a motion to
                      dismiss . . . this [c]ourt should dismiss with prejudice any and all damages [p]laintiff seeks
              28      recovery for that were raised outside of compliance with the forty-five day notice requirement.”
                      (ECF No. 3 at 9).
James C. Mahan
U.S. District Judge                                                     -4-
                1                    Where there is doubt . . . as to whether a contract is fraught with
                                     elements of unconscionability, there must be a hearing where the
                2                    parties have an opportunity to present evidence with regard to
                                     the circumstances of the signing of the contract, and the disputed
                3                    terms' setting, purpose and effect.
                4
                      Simar Holding Corp. v. GSC, 87 A.D.3d 688, 690, 928 N.Y.S.2d 592 (2011) (internal quotation
                5
                      marks, ellipses, and citations omitted); see also Master Lease Corp., 177 A.D.2d at 87.
                6
                             Defendants argue that plaintiff failed to plead any facts in its complaint that allow the
                7
                      court to conclude that the provisions of the contract are unconscionable. (ECF No. 14 at 2–3).
                8
                      By defendants’ estimation, plaintiff’s unconscionability argument necessarily means that it is
                9
                      improperly relying on information not in its complaint to survive a motion to dismiss. Id.
              10
                             However, plaintiff is not seeking declaratory relief holding those provisions of the
              11
                      contract unconscionable. Plaintiff is not seeking recession of the contract. Plaintiff alleges
              12
                      unconscionability only insofar as it is a defense to its nonperformance of the notice provision of
              13
                      the agreement. (See ECF No. 11). Thus, the court finds that plaintiff is not impermissibly
              14
                      relying on information not in its complaint to survive the instant motion to dismiss.
              15
                             But defendants correctly note that there is little information before the court. (ECF No.
              16
                      11 at 2). As a result, the court would ordinarily be obligated to hold a hearing where the parties
              17
                      have an opportunity to present evidence in support or refutation of unconscionability. Simar
              18
                      Holding Corp., 87 A.D.3d at 690; Master Lease Corp., 177 A.D.2d at 87.
              19
                             Consequently, the court denies defendants’ motion to dismiss as it pertains to the breach
              20
                      of contract claim. Because plaintiff conceded the choice-of-venue clause is controlling in this
              21
                      case, the court grants plaintiff’s motion to transfer venue.
              22
                      IV.    Conclusion
              23
                             Accordingly,
              24
                             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendants’ motion to
              25
                      dismiss or alternatively transfer venue (ECF No. 3) be, and the same hereby is, GRANTED in
              26
                      part and DENIED in part, consistent with the foregoing.
              27
              28

James C. Mahan
U.S. District Judge                                                   -5-
                1            IT IS FURTHER ORDERED that the matter of La Mojarra Loca, Inc. v. Wells Fargo
                2     Merchant Services LLC et al., case number 2:19-cv-00725-JCM-DJA, be, and the same hereby
                3     is, TRANFERRED to the United States District Court for the Eastern District of New York.
                4            DATED December 3, 2019.
                5                                                __________________________________________
                                                                 UNITED STATES DISTRICT JUDGE
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                               -6-
